Exhibit AÉROPOSTALE DECLARES 3-FOR-2 STOCK SPLIT New York, New York – February 3, 2010 - Aeropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced a 3-for-2 stock split on all shares of its common stock, which will be effected in the form of a stock dividend. The stock split will entitle all shareholders of record at the close of business on February 24, 2010 to receive one additional share of Aeropostale common stock for every two shares of common stock held on that date. The additional shares will be distributed to shareholders on or about March 4, 2010. Cash will be paid in lieu of issuing fractional shares based on the closing price of the company's common stock on March 4, 2010 (as adjusted for the stock split). Aeropostale has approximately 62.7 million shares outstanding, and after giving effect to the stock split, will have approximately 94 million shares outstanding. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its
